 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     KIMBERLY TATE,                                    )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:16-cv-02386-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     NANCY A. BERRYHILL, Acting                        )
 7   Commissioner of Social Security                   )
                                                       )
 8                         Defendant.                  )
 9                                                     )

10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Cam Ferenbach, (ECF No. 23), which recommends that Plaintiff Kimberly
12   Tate’s (“Plaintiff’s”) Motion for Remand, (ECF No. 18), be denied and the Acting
13   Commissioner’s Cross-Motion to Affirm and Opposition to Plaintiff’s Motion for Reversal be
14   granted, (ECF No. 19).
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20   28 U.S.C. § 636(b)(1); D. Nev. Local R. IB 3-2(b). Where a party fails to object, however, the
21   Court is not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
 1         Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
 2   ECF No. 23) (setting a deadline of January 20, 2020, for objections)
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 23), is
 5   ADOPTED in full.
 6         IT IS FURTHER ORDERED that Plaintiff’s Motion for Remand, (ECF No. 18), is
 7   DENIED and the Acting Commissioner’s Cross-Motion to Affirm, (ECF No. 19), is
 8   GRANTED.
 9         The Clerk is instructed to enter judgment accordingly and close the case.
10
                       23
11         DATED this ____ day of January, 2020.
12
13                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
14                                               United States District Court
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
